DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 6/28/2018, is acknowledged. Claims 1, 12, 14, and 17 – 19 are amended. Claims 10 – 11 and 16 are canceled. Claims 1 – 9, 12 – 15, and 17 – 20 are currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9, 12 – 15, and 17 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, the claim recites “an α-phase titanium content of the balance spring being less than or equal to 10% by volume” on lines 25-26 and “the α-phase titanium content of the niobium and titanium alloy being greater than 10% by volume” on lines 30-31. Further, claim 1 recites that “the balance spring” is formed from “a niobium and titanium alloy” on lines 1-3. Thus, it is unclear how the niobium and titanium alloy that forms the balance spring may contain an α-phase titanium content that is greater than 10% by volume, while the balance spring must contain less than or equal to 10% by volume of α-phase titanium. It appears that Applicant has spliced together parts of two separate, distinct, embodiments present in the instant specification – one disclosed at P 9, L 21-27 (“a first variant”), and one at P 11, L 10-16 (“a second variant”).
For the purpose of compact prosecution, the Examiner has interpreted the claim as requiring either of these limitations.
To overcome the rejection, the Examiner recommends Applicant remove one of the limitations from the instant claim. Alternatively, Applicant may add additional claim language which specifies that one of the conditions is a property of an intermediate product, while the other condition is a property of a final product obtained by the claimed method. For example, an intermediate product contains less than or equal to 10% by volume of α-phase titanium, while the final obtained product contains greater than 10% by volume of α-phase titanium.
Claims 2 – 9, 12 – 15, and 17 – 20 are rejected for their dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.










Claims 1, 5 – 6, 9, 12 – 15, and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/045532 (“Hara”; of record) in view of US 2002/0174922 (“Ishii”; of record), US 2020/0308685 (“Laheurte”; available as prior art via effective filing date from FR 3064281), and “Ductile Deformation and Examples”, 2016. ThoughtCo (“Helmenstine”; of record).
Regarding claim 1, Hara teaches a timepiece spring (P 5, L 10 teaching the claimed "a balance spring intended to be fitted to a balance of a timepiece movement") of a titanium alloy with vanadium group content of 20-80 mass% (P 5, L 8-10 teaching the claimed "a niobium and titanium alloy containing niobium: the remainder to 100 wt%; titanium: between 40 and 60 wt%"). Hara teaches that the vanadium group is known as β-phase stabilized elements (P 5, L 3-7). 
It is noted that the limitation "intended to be fitted to a balance of a timepiece movement" is directed to intended use. While intended use recitations and other types of functional language are not entirely disregarded, the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from 
Hara further teaches the titanium alloy may include interstitial solid solution elements such as oxygen (O), carbon (C), and nitrogen (N) (P 6, L 3-5) or elements to improve strength including iron (Fe), nickel (Ni), and aluminum (Al) (P 6, L 17-20 teaching the claimed "traces of elements selected from the group formed of O, H, C, Fe, Ta, N, Ni, Si, Cu, Al"). The Examiner notes that the optional addition of these elements indicates that the titanium alloy would not have trace elements present, teaching the claimed "each of said elements being present in an amount comprised between 0 and 1600 ppm by weight, the total amount formed by all of said elements being comprised between 0 and 0.3 wt%." 
Hara further teaches the titanium alloy can be manufactured by dissolution, casting, sintering, or other such conventionally known means (P 7, L 7-10 teaching the claimed "a step of creating a blank from a niobium and titanium alloy"). Hara teaches a single roll process, twin roll process, in-rotating-water spinning process, or other such methods can be used to form the titanium alloy as a wire or ribbon material (P 25, L 18-22 teaching the claimed "at least one deformation step of said alloy"). Hara further teaches the curling of the alloy mainspring is performed by heat treatment at a temperature of 150°C or greater (P 25, L 23-25 teaching the claimed "alternated with at least one heat treatment step"). Hara further teaches winding the titanium alloy to form the mainspring is the same as automatic winding or manual winding mechanisms (P 21, L 18-21 teaching the claimed "a winding step to form the balance spring").
Hara teaches that the alloy achieves a Young's modulus of 100 GPa or less (P 5, L 13-14; P 7, L 19-23 teaching the claimed "a modulus of elasticity lower than or equal to 100 GPa"). Hara 
Hara does not explicitly teach 1) a step of β-quenching said blank with a given diameter, such that the titanium of said alloy is essentially in solid solution form with β-phase niobium, an α-phase titanium content of the blank being less than or equal to 5% by volume, 2) a final heat treatment step that is conducted after winding, and 3) prior to the deformation step, a step of depositing, on the alloy blank, a surface layer of a ductile material chosen from the group including copper, nickel, cupronickel, cupro manganese, gold, silver, nickel phosphorus NiP and nickel boron NiB, to facilitate the wire shaping process, the thickness of the deposited ductile material layer being chosen such that the ratio of the area of ductile material to the area of NbTi alloy for a given cross-section of wire is less than 1.
Ishii teaches β-phase titanium alloy bar wire is produced by subjecting to solution treatment or hot rolling at a temperature more than transformation temperature followed by cold working ([0006] teaching the claimed "a step of β-quenching said blank with a given diameter''). Ishii teaches that example β-stabilizing elements include vanadium and chromium ([0003] teaching the claimed "the titanium of said alloy is essentially in solid solution form with β-phase niobium"). Ishii teaches a method for producing β-Titanium alloy wire by reducing the diameter by cold wire-drawing followed by heat treatment and a first aging process for precipitation strengthening ([0041] additionally teaching the claimed "at least one deformation step of said alloy alternated with at least one heat treatment step"). Ishii further teaches that the first aging process allows fine α-phase to be precipitated in the β-phase ([0042]). Ishii does not specify a volume percent of α-titanium, but teaches that it is preferable to get a structure free from α-phase before cold wire-drawing ([0058]), so the α-phase titanium is not present after quenching, teaching the claimed "the of the blank being less than or equal to 5% by volume." Ishii teaches a second aging for removing processing strain ([0041] teaching the claimed "the final heat treatment step"). Ishii further teaches coating the titanium alloy with aluminum or aluminum alloy to increase wire drawability and lubricity ([0066] teaching the claimed "prior to the deformation step, the method comprises a step of depositing on the alloy blank, a surface layer of ductile material, to facilitate the wire shaping process"). Ishii further teaches the ratio of the cross section area of the outer shroud, i.e. aluminum coating, to all cross section area of composite wire is 20 to 60% ([0067] teaching the claimed "the thickness of the deposited ductile material layer is chosen such that the ratio of the area of ductile material to the area of NbTi alloy for a given cross-section of wire is less than 1"). Ishii teaches that the β-phase is good in workability ([0043]) and α-phase heightens the strength of the wire ([0042]). Ishii further teaches the second aging treatment removes strain from wire-drawing and improves straightness ([0042]) and the coating prevents titanium oxide from forming on the surface ([0066]).
Therefore, it would have been obvious for one of ordinary skill in the art to 1) ensure a β- phase solid solution as taught by Ishii in order to increase wire drawability, 2) add a final heat treatment step like the second aging step taught by Ishii to remove processing strain from wire drawing and winding, and 3) add a coating to the blank prior to wire drawing to prevent titanium oxide formation and increase wire drawability and lubricity as taught by Ishii to the process disclosed by Hara.
Moreover, regarding the claimed limitations that 1) an α-phase titanium content of the balance spring is less than or equal to 10% by volume, and 2) after a succession of sequences of deformation and heat treatment steps, an α-phase titanium content of the niobium and titanium alloy is greater than 10% by volume, the Examiner notes that Ishii seeks to minimize α-phase prior to cold wire drawing, in order to improve cold-workability ([0058]). Ishii teaches that fine α-phase is plentifully precipitated in the β-phase after wire drawing and ageing heat treatments ([0042]). Further, Ishii teaches that the precipitation of α-phase titanium heightens the strength of the wire, and is caused by heat treatment ([0035]). Thus, the Examiner asserts that Ishii has established the α-phase titanium content of the wire as a result-effective variable – that is, as α-phase titanium content increases, strength increases.
As such, it would have been obvious to an ordinarily skilled artisan to optimize the established result-effective variable of α-phase titanium content through routine experimentation, in order to impact the strength of the obtained wire. As such, both claimed conditions regarding α-phase titanium content of the balance spring/niobium and titanium alloy are rendered obvious.
Additionally/alternatively, Laheurte teaches a timepiece spring made of a metastable β titanium alloy ([0001]), which may comprise titanium and niobium ([0034]) in similar proportions ([0035]) to each of Hara, Ishii, and the instant application. Further, Laheurte teaches that the metastable β titanium alloy may advantageously possess an alpha-phase volumetric concentration between 5 and 30%, for the optimal balance of mechanical properties ([0051]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Laheurte, and process the spring/alloy such that an alpha-phase volumetric concentration between 5 and 30% is achieved. Such an alpha-phase concentration allows for the optimal balance of mechanical properties for a timepiece spring.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the alpha-phase volumetric concentration taught by modified Hara (between 
Hara in view of Ishii and Laheurte does not explicitly teach ductile material chosen from the group including copper, nickel, cupronickel, cupro manganese, gold, silver, nickel phosphorus NiP and nickel boron NiB.
However, Helmenstine teaches that ductility is a physical property of a material associated with the ability to be stretched into a wire without breaking ("Ductile Definition"). Helmenstine teaches examples of ductile materials including gold, silver, and copper ("Examples" teaching the claimed "group including copper, nickel, cupronickel, cupro manganese, gold, silver, nickel phosphorus NiP and nickel boron NiB").
Therefore, it would be obvious for one of ordinary skill in the art to choose a ductile material including gold, silver, or copper as taught by Helmenstine to replace the aluminum coating as taught by Ishii in order to increase the ability of the titanium alloy to be wire drawn without breaking, as taught by Helmenstine.
Regarding claim 5, Ishii further teaches reducing the diameter by cold wire-drawing ([0041] teaching the claimed "wherein the deformation step comprises a wire drawing and/or a rolling process").
Regarding claim 6, Ishii further teaches that during the second aging process, the tension of the titanium alloy wire is controlled by a fixed roller and movable roller ([0091] teaching the claimed "wherein the last deformation treatment applied to the alloy is a rolling process").
Regarding claim 9, Ishii further teaches that the first aging process is performed for 12 hours at a temperature of 450°C (Table 1, Embodiment 1 teaching the claimed "wherein the heat treatment is performed for a duration of between 1 hour and 80 hours at a temperature comprised In re Petering and MPEP 2131.03).
Regarding claim 12, Ishii further teaches solution treatment followed by wire drawing using holey die ([0091], L 1-8 teaching the claimed "wherein after the β quenching step, the method comprises a deformation step"). Ishii further teaches that the titanium alloy wire was wound onto the winding reel ([0091], L 19-20 teaching the claimed "a winding step") and was inserted into an electric furnace for the second aging process ([0091], L 12-15 teaching the claimed "and a heat treatment step").
Regarding claim 13, Ishii further teaches inserting the wire into an electric furnace for the first aging process ([0091], L 9-12 teaching the claimed "wherein the method comprises an intermediate heat treatment step").
Regarding claim 14, Ishii further teaches that the first aging process is performed for 6 hours at a temperature of 550°C (Table 1, Embodiment 4 teaching the claimed "wherein the heat treatment is performed for a duration of between 5 hours and 10 hours at a temperature comprised between 350°C and 600°C"). When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art (see In re Petering and MPEP 2131.03).
Regarding claim 15, Ishii further teaches that the second aging process is performed for 5 hours at a temperature of 450°C (Table 1, Embodiments 1 and 3 teaching the claimed "wherein the heat treatment is performed for a duration of between 3 hours and 6 hours at a temperature comprised between 400°C and 500°C").
 17, Ishii further teaches a diameter of wire just after solution treatment of 2.94 mm (Table 2, Embodiment 2) and final wire diameter of 0.5 mm ([0101]). Utilizing the conventional formula provided in the instant Specification (Instant Application: P 12, L 5-8),                         
                            2
                             
                            l
                            n
                            
                                
                                    2.94
                                
                                
                                    0.5
                                
                            
                            =
                            3.54
                        
                    , which teaches the claimed "wherein each deformation is performed with a deformation rate comprised between 1 and 5." Ishii further teaches a lower limit of the final diameter of 0.01 mm ([0124]), which the cumulative total can be calculated,                         
                            2
                             
                            l
                            n
                            
                                
                                    2.94
                                
                                
                                    0.01
                                
                            
                            =
                            11.37
                        
                    , teaching the claimed "the cumulative total of deformations over all of said succession of sequences leading to a total deformation rate comprised between 1 and 14."
Regarding claim 18, Ishii further teaches that the first aging process is performed for 24 hours at a temperature of 425°C (Table 1, Embodiment 2 teaching the claimed "wherein the heat treatment is performed for a duration of between 15 hours and 75 hours at a temperature comprised between 350°C and 500°C").
Regarding claim 19, Ishii further teaches that the ratio of cross section area of the outer shroud is 30 to 50% ([0068] teaching the claimed "wherein the ratio of the area of ductile material to the area of NbTi alloy for a given cross-section of wire is less than 0.5'').
Regarding claim 20, Ishii further teaches that the ratio of cross section area of the outer shroud is 30 to 50% ([0068]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). Thus, a prima facie case of obviousness exists, as the ratio of area of ductile material (i.e. shroud) to the area of the NbTi alloy for a given cross section of wire that is taught by Hara in view of Ishii (30 to 50% or 0.3-0.5) overlaps with the claimed ratio of the instant claim (0.01-0.4).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/045532 (“Hara”; of record) in view of US 2002/0174922 (“Ishii”; of record), US 2020/0308685 (“Laheurte”; available as prior art via effective filing date from FR 3064281), and “Ductile Deformation and Examples”, 2016. ThoughtCo (“Helmenstine”; of record) as applied to claim 1 above, and further in view of US 349572 (“Dick”; of record).
Regarding claim 2, none of Hara, Ishii, Laheurte, or Helmenstine explicitly teach that the method comprises, after the deformation step, a step of eliminating said surface layer of ductile material.
However, Dick teaches inclosing strains within fine tubes of copper or other soft or ductile metal (P 1, L 42-46), drawing the tubes to achieve the desired form (P 1, L 55-65), and after the metallic coating is removed by immersion in nitric acid or by electrolysis (P 1, L 72-77 teaching the claimed "after the deformation step, a step of eliminating said surface layer of ductile material"). Dick teaches that enclosing the filaments in the tube of ductile material strengthens the filament mechanically (P 1, L 90-91) and such tubes are usually made for watch-makers, jewelers, and opticians (P 1, L 46-48).
Therefore, it would have been obvious for one of ordinary skill in the art to remove the ductile material of modified Hara after deformation as taught by Dick in order to strengthen the wire mechanically, a technique which watchmakers commonly use.

Claims 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/045532 (“Hara”; of record) in view of US 2002/0174922 (“Ishii”; of record), US 2020/0308685 (“Laheurte”; available as prior art via effective filing date from FR 3064281), and  as applied to claim 1 above, and further in view of US 2015/0185701 (“Tobenas Borron”; of record).
Regarding claim 3, Ishii further teaches that the outer shroud was adhered to the center core ([0111]) and strongly integrated by roller die processing, cold wire-drawing and heat treatment to obtain the requested wire ([0113]). Because Ishii does not disclose removal of the outer shroud and states its strong integration, it is determined that the wire retains the ductile layer, teaching the claimed "wherein the surface layer of ductile material is retained." Modified Hara does not disclose the thermoelastic coefficient of the niobium and titanium alloy being adapted accordingly.
However, Tobenas Barron teaches a prior art method of coating on a hairspring which solves the frequency stability of the balance-spring oscillator or resonator when the temperature varies ([0004]) in which the thermoelastic coefficient of the hairspring is precisely varied ([0004]). Tobenas Barron further teaches a method for improving the frequency stability of a balance-spring oscillator over time ([0005]) in which layers are deposited on the component ([0026]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to modify the thermoelastic coefficient as disclosed by Tobenas Barron of the alloy in modified Hara in order to solve the frequency stability of the balance-spring oscillator when the temperature varies and over time as taught by Tobenas Barron.
Regarding claim 4, Tobenas Barron further teaches depositing layers ([0033] teaching the claimed "a step of depositing, on the retained surface layer of ductile material, a final layer of material") of Al2O3 and TiO2 ([0050] teaching the claimed "chosen from the group containing copper, nickel, cupronickel, cupro manganese, silver, nickel phosphorus NiP, nickel-boron NiB, gold, chosen to be different from the ductile material of the surface layer, Al2O3, TiO2, SiO2, and 
Therefore, it would have been obvious for one of ordinary skill in the art to add oxide layers as taught by Tobenas Barron in order to increase rate stability without altering the crystal structure of the niobium and titanium alloy of modified Hara.
Regarding claim 7, none of Hara, Ishii, Laheurte, or Helmenstine explicitly teach that the total deformation rate, the number of heat treatments and the heat treatment parameters are chosen to obtain a balance spring having a thermoelastic coefficient as close as possible to 0.
However, Tobenas Barron teaches that precisely controlling the thermoelastic coefficient of the hairspring increases the frequency stability of the balance-spring oscillator ([0004]). Tobenas Barron teaches a method of depositing layers of coating on the hairspring, in which the first and second layers have a negative thermoelastic coefficient ([0088]) and the base and at least one of the layers have thermoelastic coefficients of opposite signs ([0089] opposite signs teaching the claimed "thermoelastic coefficient as close as possible to 0"). Tobenas Barron further teaches that it is necessary to take into account the various treatments performed during the manufacture of the hairspring, in order to obtain a thermoelastic coefficient suitable for preparing a balance-spring oscillator ([0090] teaching the claimed "wherein the total deformation rate, the number of heat treatments and the heat treatment parameters are chosen to obtain a balance spring having a thermoelastic coefficient as close as possible to 0").
Therefore it would have been obvious for one of ordinary skill in the art to regulate the conditions of the process of modified Hara to ensure a thermoelastic coefficient close to 0 as taught .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/045532 (“Hara”; of record) in view of US 2002/0174922 (“Ishii”; of record), US 2020/0308685 (“Laheurte”; available as prior art via effective filing date from FR 3064281), and “Ductile Deformation and Examples”, 2016. ThoughtCo (“Helmenstine”; of record) as applied to claim 1 above, and further in view of US 7722805 (“Hao”; of record).
Regarding claim 8, Ishii further teaches that the β-titanium wire was subjected to solid solution treatment under a temperature of 850°C for 10 minutes ([0091], L 1-4 teaching the claimed wherein said β-quenching step is a solution treatment, with a duration comprised between 5 minutes and 2 hours at a temperature comprised between 700°C and 1000°C"). 
None of Hara, Ishii, Laheurte, or Helmenstine explicitly teach that β-quenching is done under vacuum and is followed by gas cooling.
However, Hao teaches a method of producing a titanium alloy with extra low modulus (2: 55-56), and further teaches example 1 in which samples were encapsulated in quartz (5: 30-31 teaching the claimed "under vacuum") and solution-treated at 850°C for 30 min and then air cooled for 20 s (5: 31-33 teaching the claimed "followed by gas cooling"). Hao teaches that the solution treatment improves elongation (3: 12-14) and the titanium alloy produced by this method has superelasticity, shape memory, damping, low modulus, high strength, good corrosion resistance, and biocompatibility (3: 26-28).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to adjust the solution treatment of Ishii in modified Hara to the treatment disclosed by Hao .

Double Patenting













The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 – 9, 12 – 15, and 17 – 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 – 25 of copending Application No. 16/214257 (US 2019/0196407 – “the ‘257 application”; of record). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Although claim 1, lines 20-22 of the instant claim set claims "the thickness of the deposited ductile material layer is chosen such that the ratio of the area of ductile material to the area of NbTi alloy for a given cross-section of wire is less than 1” and claim 9, lines 21-22 of the ‘257 application claims "said surface layer of ductile material being retained on the balance spring, the thermoelastic coefficient of the niobium and titanium alloy being adapted accordingly," the dependent claims 3 (of the instant application) and 10 (of the ‘257 application) claim identical matter. Because the subject matter overlaps and subsequent dependent claims use identical language (including the amended language of instant claim 1 being found in dependent claims 17 and 23 of the ‘257 application), the claims pertain to the same invention and are not patentably distinct.


Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 20, and 22 of U.S. Patent No. 10,795,317 (“the ‘317 patent”; of record) in view of US 2002/0174922 (“Ishii”; of record).
Claim 22 of the ‘317 patent overlaps with instant claim 1 because claim 22 of the ‘317 patent is a dependent claim of independent claim 13. Claim 13 of the ‘317 patent claims a method for manufacturing a spiral timepiece spring comprising, in the following order: producing a blank from a binary alloy comprising niobium and titanium, and which comprises: niobium: the remainder to 100%; a proportion by mass of titanium greater than or equal to 45.0% of the total and less than or equal to 48.0% of the total; traces of other components among O, H, C, Fe, Ta, N, Ni, Si, Cu, Al, each of said trace components being comprised between 0 and 1600 ppm by mass of the total, and the sum of said traces being less than or equal to 0.3% by mass; performing a treatment cycle including a prior beta-quenching treatment to a given diameter, such that the entire structure of the alloy is beta, then a succession of the pairs of deformation/precipitation heat treatment sequences, comprising the application of deformations alternating with heat treatments until a two-phase microstructure is obtained comprising a solid solution of niobium with β-phase titanium and a solid solution of niobium with α-phase titanium, the α-phase titanium content being greater than or equal to 10% by volume, with an elastic limit higher than or equal to 1000 MPa. and a modulus of elasticity higher than 60 GPa and less than or equal to 80 GPa; wire drawing to obtain a wire of round cross-section, and rectangular profile unformed rolling compatible with the entry cross-section of a calender roller press or of a winder arbor, or with a insertion in a ring 
Claim 20, of which claim 22 of the ‘371 patent is also dependent on, further claims wherein after producing said alloy blank, and prior to said wire drawing, there is added to said blank a surface layer of ductile material taken from nickel, cupronickel, cupro manganese, gold, silver, nickel-phosphorus Ni-P and nickel-boron Ni-B, or similar, to facilitate shaping by drawing, wire drawing and unformed rolling, and wherein, after said wire drawing, or after said unformed rolling, or after a subsequent calendering, pressing, or winding or insertion in a ring operation, said layer of ductile material is removed from said wire by etching. 
Claim 22 further claims wherein said surface layer of ductile material is deposited to form a spring whose pitch is constant and is not a multiple of the thickness of the strip.
These claims of the ‘317 patent claim all of the limitations of claim 1 of the instant application except "the α-phase titanium content of the blank being less than or equal to 5% by volume".
However, Ishii teaches that the α-phase titanium alloy has good oxidation-resistance under a high temperature but is poor in workability ([0004]) and further teaches that it is preferable that β-titanium alloy would be subjected to solid solution treatment at a temperature of more than β-transformation point to get a structure free from α-phase before cold wire-drawing – that is, while the alloy is in “blank” form – in order to improve the cold-workability ([0058]).
Therefore, it would have been obvious for one of ordinary skill in the art to control the α-phase titanium content of the blank such that it is substantially free of α-phase titanium, in order to improve cold-workability of the blank.

Response to Arguments







Applicant’s remarks filed 6/28/2021 are acknowledged and have been fully considered. Applicant has argued that independent claim 1 distinguished over the prior art of record, as it is alleged that a person of ordinary skill in the art would not have been motivated to include an α-phase titanium content of the niobium and titanium alloy being greater than 10% by volume. Applicant states that [0058] of Ishii teaches an alloy wire that is free from α-phase before cold wire-drawing, and alleges that such a disclosure constitutes a teaching away from providing the alloy with greater than 10% by volume of α-phase titanium. The Examiner respectfully disagrees.
	It is noted that Ishii teaches that in [0058], β-titanium alloy would be subjected to solid solution treatment at a temperature of more than β-transformation point to get a structure free from α-phase before cold wire-drawing. That is, Ishii only teaches that it is advantageous to have a microstructure free of α-phase before wire-drawing – i.e. while the alloy is a “blank”, as such a structure has improved cold-workability. Such a disclosure would not discourage an ordinarily skilled artisan from seeking to precipitate α-phase titanium after cold wire-drawing and accompanying heat treatment. Indeed, Ishii teaches that α-phase titanium is beneficial for such products, as strength is heightened ([0042]). As such, Applicant’s argument regarding the teaching away of Ishii is unpersuasive.
	The Examiner notes that the grounds of rejection were modified by incorporating the newly cited Laheurte reference. However, such a modification is permitted as the scope of the claimed subject matter was altered due to Applicant’s amendment.
	Regarding Applicant’s arguments against the double patenting rejections made in the previous non-final rejection, The Examiner notes that the provisional statutory double patenting 
	Applicant’s argument that the present application having an effective filing date that is earlier than the effective filing date of 16/214257 is unpersuasive as this rejection set is not the only remaining rejection set in this correspondence. As such, the rejection has been sustained.
	Regarding Applicant’s allegation that the amendments to claim 1 overcome the rejection on the ground of nonstatutory double patenting as being unpatentable over claim 22 of US 10,795,317 (“the ‘317 patent”) in view of Ishii, the Examiner finds this unpersuasive, for the same reasons that were articulated both in the double patenting rejection as well as in the Examiner’s response to Applicant’s allegation that Ishii teaches away from the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The Examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735